825 So. 2d 498 (2002)
Neil Lenwood FERRELL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D02-3080.
District Court of Appeal of Florida, Second District.
September 4, 2002.
*499 KELLY, Judge.
Neil Lenwood Ferrell appeals from an order dismissing his motion and amended motion for postconviction relief brought pursuant to Florida Rule of Criminal Procedure 3.850. The trial court correctly found that Ferrell's motions were not properly sworn. See State v. Shearer, 628 So. 2d 1102 (Fla.1993). Accordingly, we affirm the trial court's order but do so without prejudice to Ferrell's refiling of the motion with the proper oath.
DAVIS and COVINGTON, JJ., Concur.